UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03757 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 05/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus California AMT-Free Municipal Bond Fund ANNUAL REPORT May 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 41 Officers of the Fund 44 FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus California AMT-Free Municipal Bond Fund, covering the 12-month period from June 1, 2015 through May 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery generally has remained intact. New job creation, declining unemployment claims, improved consumer confidence, and higher housing prices have supported an economic expansion that so far has lasted seven years. In response, the Federal Reserve Board raised short-term interest rates in December 2015 for the first time in nearly a decade. Broad measures of U.S. stock and bond market performance exhibited heightened volatility on their way to posting relatively mild gains or losses for the reporting period overall. On the other hand, the global economy has continued to struggle with persistently slow growth despite historically aggressive monetary policies as weak demand, volatile commodity prices, and the lingering effects of various financial crises took their toll. These developments proved especially challenging for stocks and riskier sectors of the bond market early in the reporting period, and a later rally was not enough to offset those losses. In contrast, high-quality sovereign bonds mostly benefited from falling interest rates. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015 through May 31, 2016, as provided by Jeffrey B. Burger and Thomas Casey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended May 31, 2016, Dreyfus California AMT-Free Municipal Bond Fund’s Class A shares produced a total return of 6.54%, Class C shares returned 5.79%, Class I shares returned 6.80%, Class Y shares returned 6.83%, and Class Z shares returned 6.76%. 1 In comparison, the Barclays Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within California, achieved a total return of 5.87% for the same period. 2 Municipal bonds produced solidly positive returns over the reporting period amid robust demand for competitive levels of after-tax income. Favorable results from our interest rate and sector allocation strategies enabled the fund to generally outperform its benchmark. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and California state personal income taxes. The fund also seeks to provide income exempt from the federal Alternative Minimum Tax. The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund’s average portfolio maturity is not restricted. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Flight to Safety Supported Municipal Bonds Municipal bonds were influenced during the reporting period by bouts of economic uncertainty. The U.S. economy continued to grow, but global economic instability and declining commodity prices over the second half of 2015 caused investors to turn away from riskier assets and toward high-quality securities. Commodity prices subsequently rebounded when global economic conditions seemed to stabilize, but investors continued to flock to U.S. Treasury securities, keeping interest rates low. The after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities throughout the reporting period, resulting in persistently robust demand. Supply dynamics also generally proved favorable: New issuance volumes increased when issuers rushed to refinance existing debt in advance of the Federal Reserve Board’s (the “Fed”) December 2015 rate hike, but the supply of newly issued securities moderated over the first five months of 2016. In this environment, municipal bonds with longer term maturities benefited from falling long-term interest rates, even after the Fed raised short-term interest rates. Meanwhile, credit 3 DISCUSSION OF FUND PERFORMANCE (continued) conditions improved as tax revenues recovered beyond pre-recession levels for most states. California’s budget surpluses have enabled the state to keep municipal bond issuance at relatively low levels while high tax rates have supported investor demand. Longer Term Maturities Bolstered Relative Results The fund’s performance compared to its benchmark was supported by its focus on municipal bonds with longer term maturities and underweighted positions in bonds with maturities of five years and less. This positioning enabled it to participate more fully in the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity range. The fund also achieved strong results through overweighted positions in higher yielding revenue bonds and underweighted exposure to general obligation bonds. Results were especially robust among bonds backed by hospitals, charter schools, and the state’s settlement of litigation with U.S. tobacco companies. The fund further benefited from lack of direct exposure to uninsured municipal bonds from Puerto Rico. Although disappointments during the reporting period were relatively mild, higher quality municipal bonds—including those backed by essential municipal services such as sewer systems, waterworks, and public utilities—trailed market averages. We maintained the fund’s average duration in a market-neutral position, but returns might have been higher had we established a longer-than-average duration position. A More Opportunistic Approach We remain optimistic regarding the prospects for the municipal bond market as the U.S. economy continues to grow and supply-and-demand dynamics have remained positive. However, we also are aware of the potential risks posed by political uncertainty and narrower yield differences along the market’s credit-quality spectrum. Therefore, we have adopted a somewhat more opportunistic investment posture. For example, we have complemented the fund’s core of higher quality holdings with more yield-oriented investments, including those with longer term maturities. June 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I, Class Y, and Class Z (which is closed to new investors) shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 2 SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus California AMT-Free Municipal Bond Fund Class A shares, Class C shares, Class I shares, Class Y shares and Class Z shares and the Barclays Municipal Bond Index † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus California AMT-Free Municipal Bond Fund on 5/31/06 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in California municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is not limited to investments principally in California municipal obligations. The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 5/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 10/21/04 1.73% 4.74% 4.05% without sales charge 10/21/04 6.54% 5.72% 4.53% Class C shares with applicable redemption charge † 10/21/04 4.79% 4.91% 3.73% without redemption 10/21/04 5.79% 4.91% 3.73% Class I shares 12/15/08 6.80% 5.96% 4.79% †† Class Y shares 7/1/13 6.83% 5.95% †† 4.77% †† Class Z shares 7/26/83 6.76% 5.93% 4.76% Barclays Municipal Bond Index 5.87% 5.07% 4.93% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from December 1, 2015 to May 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming actual returns for the six months ended May 31, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming a hypothetical 5% annualized return for the six months ended May 31, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .92% for Class A, 1.69% for Class C, .68% for Class I, .65% for Class Y and .71% for Class Z, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS May 31, 2016 Long-Term Municipal Investments - 99.4% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 97.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,112,850 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,514,980 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/37 1,650,000 1,970,430 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 8,841,000 Brentwood Infrastructure Financing Authority, Water Revenue (Prerefunded) 5.75 7/1/18 2,250,000 a 2,486,317 California, GO 5.00 8/1/22 5,000,000 5,145,650 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,866,700 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 16,618,049 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,640,442 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,334,300 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,115,915 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 29,827,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 23,243,220 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,957,233 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,558,000 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 34,725,600 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,968,100 California, GO (Various Purpose) 5.00 9/1/36 10,000,000 12,339,500 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,858,150 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,419,175 California, GO (Various Purpose) 5.00 9/1/45 2,500,000 3,064,500 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,607,050 8 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 97.4% (continued) California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 249,559 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/40 5,000,000 5,886,400 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/45 2,305,000 2,697,357 California Educational Facilities Authority, Revenue (Occidental College) 5.00 10/1/45 500,000 601,620 California Educational Facilities Authority, Revenue (Pepperdine University) 5.00 9/1/45 5,000,000 6,008,100 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 7/1/23 135,000 155,874 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,510,200 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,999,123 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,924,224 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,249,035 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,358,351 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,658,465 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,805,825 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,476,386 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,147,180 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,589,440 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/30 750,000 932,093 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,226,950 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/31 1,150,000 1,423,528 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 97.4% (continued) California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/43 2,000,000 2,365,480 California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 1,420,000 1,441,811 California Infrastructure and Economic Development Bank, Revenue (Academy of Motion Pictures Arts and Sciences Obligated Group) 5.00 11/1/41 2,250,000 2,665,395 California Municipal Finance Authority, Charter School Revenue (The Palmdale Aerospace Academy Project) 5.00 7/1/41 1,750,000 b 1,871,485 California Municipal Finance Authority, Charter School Revenue (The Palmdale Aerospace Academy Project) 5.00 7/1/46 1,670,000 b 1,779,385 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 3,965,000 4,063,728 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 1,500,000 1,674,030 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,227,430 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 8,468,250 California School Finance Authority, Charter School Revenue (Aspire Public Schools - Obligated Group) 5.00 8/1/41 1,750,000 b 1,986,933 California School Finance Authority, School Facility Revenue (Alliance for College-Ready Public Schools Projects) 5.00 7/1/45 3,500,000 b 3,817,170 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 6,179,650 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,168,486 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,881,800 California State University Trustees, Systemwide Revenue 5.00 11/1/27 85,000 91,582 California State University Trustees, Systemwide Revenue 5.00 11/1/28 165,000 177,726 California State University Trustees, Systemwide Revenue (Prerefunded) 5.00 5/1/18 2,425,000 a 2,625,353 California State University Trustees, Systemwide Revenue (Prerefunded) 5.00 5/1/18 4,835,000 a 5,234,468 10 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 97.4% (continued) California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,816,752 California Statewide Communities Development Authority, Revenue (899 Charleston Project) 5.25 11/1/44 1,500,000 1,607,895 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,001,080 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 5.00 10/1/45 3,550,000 4,075,826 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,848,856 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,302,862 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,384,979 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,703,240 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,473,989 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,463,620 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 5,250,000 b 5,925,045 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,979,100 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,431,750 California Statewide Communities Development Authority, Revenue (University of California, Irvine East Campus Apartments) 5.00 5/15/40 3,000,000 3,549,900 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 97.4% (continued) California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) (Prerefunded) 6.00 1/1/19 7,975,000 a 9,005,769 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 2,247,270 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/1/18 12,000,000 a 13,114,320 Eastern Municipal Water District, Water and Wastewater Revenue 5.00 7/1/42 5,000,000 6,092,950 Escondido Union High School District, GO 0.00 8/1/41 2,525,000 c 1,014,823 Escondido Union High School District, GO 0.00 8/1/46 3,000,000 c 982,440 Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 5,066,300 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,500,000 4,154,745 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,837,970 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,835,186 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 8,000,080 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 12,644,875 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 3,955,219 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 4,036,282 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 4,120,269 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,520,156 Imperial Irrigation District, Electric System Revenue 5.00 11/1/37 2,500,000 3,040,975 12 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 97.4% (continued) Imperial Irrigation District, Electric System Revenue 5.00 11/1/38 1,800,000 2,187,738 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1,
